EXHIBIT 10.3

Advanced BioEnergy, LLC

Restricted Unit Agreement


Name of Holder:                     Peterson Holdings, Inc.




No. of Restricted Units:     15,000



 


Date of Grant:     July 31, 2007


Restricted Unit Vesting Schedule (Cumulative):



 

 


Vesting Date(s)
Scheduled to Vest on Such Date

 

 


Number of Restricted Units

 

 

 

October 1, 2007

 

3,000

October 1, 2008

 

3,000

October 1, 2009

 

3,000

October 1, 2010

 

3,000

October 1, 2011

 

3,000

 

 

 

 

 

 

 

 

 

 

This is a Restricted Unit Award Agreement (“Agreement”) between Advanced
BioEnergy, LLC, a Delaware limited liability company (the “Company”), and the
above-named holder of restricted units (the “Holder”).

RECITALS

A.            The board of directors of the Company (the “Board”) or a committee
of two or more directors of the Company (the “Committee”) has the authority to
grant and administer equity awards (if the Board has not appointed a committee
to administer the awards, then the Board shall constitute the Committee).

B.            Richard Peterson, the Company’s Vice President of Accounting and
Finance and Chief Financial Officer (the “Employee”), is the sole stockholder of
the Holder.

C.            The Committee has determined that it would be in the best interest
of the Company to provide the Employee, through his ownership of the Holder,
with an ownership interest in the Company to provide further incentive to the
Employee to continue his service with the Company and advance the interests of
the Company, and to more closely align his interests with those of the Unit
holders and members of the Company.

D.            The Committee has determined that this purpose can best be
achieved by granting the Holder restricted units on the terms and conditions and
subject to the restrictions set forth herein.

  


--------------------------------------------------------------------------------


The parties hereto agree as follows:

TERMS AND CONDITIONS

1.             Issuance and Terms of Restricted Units.

(a)           Grant of Restricted Units.  The Company hereby grants to the
Holder, effective as of the Date of Grant specified above, the number of
restricted units specified at the beginning of this Agreement.

(b)           Rights as Holder.  Each restricted unit granted hereunder (a
“Restricted Unit”) represents one Unit of the Company as defined in the
Company’s Third Amended and Restated Operating Agreement, as it may be amended
from time to time (the “LLC Agreement”), and is subject to the terms of the LLC
Agreement as well as the restrictions specified in this Agreement.  Subject to
the provisions of the LLC Agreement, the Holder will have all rights of a member
of the Company with respect to each Restricted Unit (including the right to
receive distributions, if any, and the right to vote such Restricted Unit).

(c)           Unit Certificates.  The Restricted Units will be evidenced by one
or more duly issued unit certificates registered in the name of the Holder. 
Each certificate evidencing any Restricted Units will contain such legends and
transfer instructions or limitations as may be determined or authorized by the
Company in its sole discretion and as otherwise required under this Agreement
and the LLC Agreement.  The Company may, in its discretion, retain custody of
any certificates representing Restricted Units until such Restricted Units vest
in accordance with this Agreement.

2.             Forfeiture and Transfer Restrictions.

(a)           Forfeiture.  Except as provided in Sections 3(b) and (c), any
Restricted Units not yet vested will be forfeited by the Holder and deemed
immediately cancelled and the Holder will thereafter have no right, title or
interest whatsoever in such Restricted Units if the Employee’s employment with
the Company and its Affiliates (as defined in Appendix A to this Agreement)
terminates.  Upon forfeiture of any Restricted Units, the Holder agrees to
promptly return to the Company any certificate(s) representing such Restricted
Units, and appoints the Secretary of the Company as his attorney in fact to
transfer any such forfeited Restricted Units on the books of the Company and to
effect their cancellation.

(b)           Limitation on Transfer.  Until such time as the Restricted Units
have vested as provided in this Agreement, the Holder shall not transfer the
Restricted Units and the Restricted Units shall not be subject to pledge,
hypothecation, execution, attachment or similar process.  Any attempt to assign,
transfer, pledge, hypothecate or otherwise dispose of any Restricted Units
contrary to the provisions hereof, and any attempt to levy any attachment or
pursue any similar process with respect to them, shall be null and void.

3.             Vesting of Restricted Units.

(a)           Normal Vesting.  The Restricted Units will vest in the amounts and
on the dates specified in the Schedule at the beginning of this Agreement.  Once
Restricted Units have vested pursuant to this Section 3, they shall no longer be
subject to forfeiture under Section 2(a) of this

2


--------------------------------------------------------------------------------


Agreement, and will not be subject to any further restrictions under this
Agreement, but will continue to be subject to any restrictions on transfer set
forth in the LLC Agreement or as otherwise agreed to by the Holder.

(b)           Death or Disability.  If the Employee’s employment with the
Company and its Affiliates terminates because of the Employee’s death or
Disability (as defined in Appendix A to this Agreement), the Restricted Units
will automatically vest in full.

(c)           Change in Control.  If a Change in Control (as defined in Appendix
A to this Agreement) occurs, the Restricted Units will automatically vest in
full.

4.                                       Tax Withholding.

(a)           Withholding.  The parties hereto recognize that the Company may be
obligated to withhold federal and state taxes or other taxes upon the issuance
of the Restricted Units.  The Holder agrees that, at such time, if the Company
is required to withhold such taxes, the Holder will promptly pay, in cash upon
demand to the Company such amounts as shall be necessary to satisfy such
obligation.

(b)          Put Right to Satisfy Withholding Taxes.  Within 5 days after any of
the Restricted Units vest in accordance with the terms of this Agreement, the
Company shall send written notice (the “Valuation Notice”) to the Holder
specifying the Company’s determination of the fair market value of the
Restricted Units that vested as of such vesting date.  Within 10 days after the
receipt of the Valuation Notice, the Holder shall have the right to require that
the Company purchase up to 40% of the Restricted Units that vested as of such
vesting date by giving written notice to the Company specifying the number of
Restricted Units that the Holder desires to sell to the Company pursuant to this
Section 4(b).  The closing with respect to such transfer shall occur with 5 days
following the receipt by the Company of the Holder’s notice specifying the
number of Restricted Units that the Holder desires to sell to the Company.  The
purchase price for any Restricted Units purchased by the Company hereunder shall
be paid by the Company to the Holder in cash or, at the election of the Holder,
retained by the Company and used to satisfy all or a portion of the Holder’s
obligation to remit withholding taxes to the Company pursuant to Section 4(a)
hereof.

5.             Restrictive Legends and Stop-Transfer Orders.


(A)           LEGENDS.  THE CERTIFICATE OR CERTIFICATES REPRESENTING THE
RESTRICTED UNITS SHALL BEAR THE FOLLOWING LEGEND (AS WELL AS ANY LEGENDS
REQUIRED BY APPLICABLE STATE AND FEDERAL LIMITED LIABILITY COMPANY AND
SECURITIES LAWS) NOTING THE EXISTENCE OF THE RESTRICTIONS AND THE COMPANY’S
RIGHTS SET FORTH IN THIS AGREEMENT:


“THE UNITS REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF A RESTRICTED UNIT AGREEMENT BETWEEN THE COMPANY AND THE
HOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”

3


--------------------------------------------------------------------------------



(B)           STOP-TRANSFER NOTICES.  THE HOLDER AGREES THAT, IN ORDER TO ENSURE
COMPLIANCE WITH THE RESTRICTIONS REFERRED TO HEREIN, THE COMPANY MAY ISSUE
APPROPRIATE “STOP TRANSFER” INSTRUCTIONS TO ITS TRANSFER AGENT, IF ANY, AND
THAT, IF THE COMPANY TRANSFERS ITS OWN SECURITIES, IT MAY MAKE APPROPRIATE
NOTATIONS TO THE SAME EFFECT IN ITS OWN RECORDS.

(c)           Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Restricted Units that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of the Restricted Units or to accord the right to vote or pay
distributions to any purchaser or other transferee to whom the Restricted Units
shall have been so transferred.

6.             Interpretation of this Agreement.  All decisions and
interpretations made by the Committee with regard to any question arising
hereunder shall be binding and conclusive upon the Company and the Holder.

7.             Discontinuance of Employment.  This Agreement shall not give the
Employee a right to continued employment with the Company or any Affiliate, and
the Company or any Affiliate employing the Employee may terminate his employment
at any time and otherwise deal with the Employee without regard to the effect it
may have upon him under this Agreement.

8.             Adjustment for Changes in Capitalization.  In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, unit dividend, unit split, combination of Units, rights
offering, or extraordinary dividend or divestiture (including a spin-off), or
any other change in the structure or Units of the Company, including any
conversion by the Company into to a corporate form, the Committee (or if the
Company does not survive any such transaction, the board of directors or an
authorized committee of the board of directors of the surviving company) shall,
without the consent of the Holder, make such adjustments as it determines in its
discretion to be appropriate as to the number and kind of securities subject to
this Agreement in order to prevent dilution or enlargement of the rights of the
Holder.

9.             Binding Effect.  This Agreement shall be binding in all respects
on the heirs, representatives, successors and assigns of the Holder.

10.           Choice of Law.  This Agreement is entered into under the laws of
the State of Delaware and shall be construed and interpreted thereunder (without
regard to its conflict of law principles).

11.           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties hereto with respect to the issuance of the
Restricted Units and supersedes all prior agreements, arrangements, plans, and
understandings relating to the issuance of these Restricted Units.  The Holder
acknowledges that the Company has directed the Holder to seek independent advice
regarding the applicable provisions of the Internal Revenue Code of 1986, and
the income tax laws of any municipality, state or foreign country in which the
Holder may reside or in which the Company does business.

12.           Amendment and Waiver.  This Agreement may be amended, waived,
modified, or canceled only by a written instrument executed by the parties or,
in the case of a waiver, by the party waiving compliance.

4


--------------------------------------------------------------------------------


13.           Restricted Units Subject to Articles of Organization and LLC
Agreement.  The Holder acknowledges that the Restricted Units granted under this
Agreement are subject to the Company’s Articles of Organization, as amended from
time to time, and the Company’s LLC Agreement and any applicable federal or
state laws, rules or regulations.  The Holder acknowledges and agrees that the
Holder will become a party to the Company’s LLC Agreement, as currently in
effect, if such Holder is not already a party to that agreement.

14.           Representations, Warranties and Covenants of Holder.  Holder
represents, warrants and covenants to the Company as follows:

(a)           Charter Documents.  Holder is a corporation duly organized,
validly existing and in corporate good standing under the laws of the state of
Minnesota.

(b)           Sole Stockholder.  Richard Peterson is the sole stockholder,
director and executive officer of Holder.  Without the Company’s prior written
consent, Holder will not change its ownership or management structure so that
any person or entity other than Richard Peterson will be a stockholder, director
or officer of Holder.

(c)           Corporate Authority.  Holder has all corporate power and authority
to enter into and to perform its obligations under this Agreement.  This
Agreement constitutes the legal, valid and binding obligation of Holder,
enforceable against Holder in accordance with its terms, subject to (a) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors, and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies.

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of the 31st day of July, 2007.

PETERSON HOLDINGS, INC.,

 

 

a Minnesota corporation

 

 

 

 

 

 

 

 

/s/ Richard Peterson

 

 

Richard Peterson

 

 

Chief Executive Officer

 

 

 

 

 

ADVANCED BIOENERGY, LLC

 

 

 

 

 

 

 

 

By /s/ Troy Otte

 

 

Name: Troy Otte

 

 

Its: Chairman of the Compensation Committee

 

5


--------------------------------------------------------------------------------


Appendix A

“Affiliates” for purposes of the Restricted Unit Agreement shall mean each
corporation, partnership, LLC or other entity that controls the Company, is
controlled by the Company, or is under common control with the Company (in each
case, “control” meaning the direct or indirect ownership of 50% or more of all
outstanding equity interests).

“Change in Control” for purposes of the Restricted Unit Agreement shall mean
(and occur when):

(1)           The acquisition by any individual, entity or group (within the
meaning of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”)) of beneficial ownership (within the meaning of Exchange
Act Rule 13d-3) of 30% or more of the then-outstanding membership interests of
the Company (the “Outstanding Units”); provided, however, that the following
acquisitions shall not constitute a Change in Control:

(A)         any acquisition of voting securities of the Company directly from
the Company or by the Company or any of its wholly-owned subsidiaries,

(B)          any acquisition of voting securities of the Company by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries, or

(C)          any acquisition by any entity with respect to which, immediately
following such acquisition, more than 70% of, respectively, the then-outstanding
shares of voting securities of such entity is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Units immediately
before such acquisition in substantially the same proportions as was their
ownership, immediately before such acquisition, of the Outstanding Units;

(2)           Individuals who, as of the Date of Grant, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director of the
Board after the Date of Grant whose election, or nomination for election by the
Company’s Unit holders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest;

(3)           Consummation of a reorganization, merger, consolidation or
statutory exchange of Outstanding Units, unless immediately following such
reorganization, merger, consolidation or exchange, all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Units immediately before such reorganization, merger, consolidation or exchange
beneficially own, directly or indirectly, more than 70% of the then-outstanding
voting

6


--------------------------------------------------------------------------------


securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such reorganization, merger, consolidation
or exchange in substantially the same proportions as was their ownership,
immediately before such reorganization, merger, consolidation or exchange, of
the Outstanding Units;

(4)           Consummation of a sale or other disposition of all or
substantially all of the assets of the Company, other than to an entity with
respect to which, immediately following such sale or other disposition, more
than 70% of, respectively, the then-outstanding voting securities of such entity
is then beneficially owned, directly or indirectly, by all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Units immediately before such sale or other disposition in
substantially the same proportion as was their ownership, immediately before
such sale or other disposition; or

(5)           Approval by the Unit holders of the Company of a complete
liquidation or dissolution of the Company.

Notwithstanding the above, a Change in Control will not be deemed to occur if
the acquisition of the 30% or greater interest referred to in clause (1) is by a
group, acting in concert, that includes the Employee or the Holder or if at
least 30% of the then-outstanding voting securities of the surviving entity or
of any entity acquiring all or substantially all of the assets of the Company
shall be beneficially owned, directly or indirectly, immediately after a
reorganization, merger, consolidation, statutory share exchange or disposition
of assets referred to in paragraphs (3) or (4) by a group, acting in concert,
that includes the Employee or the Holder.

“Disability” for purposes of the Restricted Unit Agreement shall mean the
inability of Employee to perform on a full-time basis the duties and
responsibilities of Employee’s employment with the Company by reason of illness
or other physical or mental impairment or condition, if such inability continues
for an uninterrupted period of 90 days or for more than 90 complete days during
any 12-month period.

 

7


--------------------------------------------------------------------------------